department of the treasury internal_revenue_service q l washington d c c we qa q q we uil tax_exempt_and_government_entities_division date g je p00 contact person identification_number telephone number t e0 b3 employer_identification_number n i u w dear sir or madam this letter is in response to x's request and subsequent correspondence requesting rulings relating to x's public charity status factual representations x is a corporation organized and existing under state law it was incorporated on date x has received a letter from the internal_revenue_service determining that it is exempt from federal_income_tax under sec_501 c of the internal_revenue_code x has been classified as a public charity under sec_509 and sec_170 while x more generally describes its exempt purposes as operating exclusively for charitable scientific religious literary and or scientific purposes both its promotional materials and its document titled procedures for donor advised funds hereafter procedures indicate that x’s primary exempt focus is on y organizations exempt under sec_501 of the code article sec_2_1 of its procedures identifies its exempt purposes as including providing grants to exempt y organizations and specifically identifying the type of y grantees it would-support further its procedures define the term y x's promotional materials will restrict x's grants to sec_501 public_charities and sec_170 government entities the eligible exempt_organizations are not geographically restricted under its procedures x is establishing donor advised funds hereafter dafs x has established three types of funds an endowment fund a regular daf and a general fund collectively funds hereafter -2- the endowment fund allows donors to make gifts and contributions to x for two purposes the first is where the donor specifies at the time of the gift the recipient exempt_organizations that will receive fund principal and recommend but not specify the amounts and the times of distribution to those designated organizations the second allows the donor to recommend either in the year of the contribution or after such year recipients that are exempt_organizations to receive all or stated portions of the fund’s income and principal each year that makes-up the donor’s sub account in the fund the regular daf allows donors to make gifts and contributions to x for the purpose of setting up separate_accounts under x’s ownership and control thereafter the procedures allow a donor to such fund to recommend but not require distribution from the daf to one or more specific beneficiaries in furtherance of x’s exempt_purpose the donor recommended beneficiaries must be exempt_organizations with goals and purposes compatible with the stated goals and purposes of x x has also established a general fund which may receive gifts and contributions from donors without providing for any endowment specification or donor recommendation by the transferor donors for purposes of determining x’s ownership dominion and control_over funds x asserts that it will be governed by sec_1_507-2 of the income_tax regulations article ill of x’s procedures states generally as follows x shall be the owner in fee of all assets it receives all assets shall be held and administered by x in a manner consistent with one or more of its exempt purposes the board_of trustees of x shall have the ultimate authority and control_over all assets and income therefrom and the board_of trustees of x shall at all times be organized to operate independently from all donors to x article ill then continues to recite nearly every factor listed in sec_1_507-2 of the regulations that would support the conclusion that x exercises full ownership dominion and control_over the assets and funds it receives from its donors article of the procedures of x provides that because the funds are the property of x the property and interest therefrom may be commingled with other funds established by x or donors and may be invested in a common_investment_fund that is established or used by x x will maintain separate_accounting records for each of the funds until that fund is closed article further provides that because the funds are the property of x it has full authority for investments of the principal and interest therefrom of each fund and is not bound by investment restrictions applicable to fiduciaries article of the procedures provides that x expects that its grant distributions for the year will equal or exceed percent of its average net assets on a fiscal_year rolling basis if this level of grant activity is not attained x will identify the named accounts from which grants over veo the same period totaled less than percent of each account's average assets x will then contact the donors of these accounts to request that they recommend grants of at least this amount if a donor does not provide the qualified_grant recommendations x is authorized to transfer up to percent of assets from the donor’s named account to the charity selected by x article a of the procedures provides that all of x’s solicitations written or oral for funds shall state that x will investigate allegations of improper use of grant funds for the private benefit of donors such private benefit is prohibited such statement will also be included in x's promotionai materials article b of the procedures provides that all grantee letters shall state that grants shall be used by grantees exclusively in furtherance of charitable purposes and cannot be used for the private benefit of the donors or the grantees with respect to the dafs article a provides that the privilege of making recommendations by donors may be exercised for a period of ten years from the date of establishment of the fund and x may extend in writing the privilege of making recommendations beyond said ten year period if x determines in its sole discretion that substantial additional contributions have been made and the donor has maintained a continuing charitable involvement with x article of the procedures provides that x shall be the owner in fee of the earnings from investments of donor gifts and shall retain ultimate and full authority and control_over such eamings ordinarily attributable earnings shall accrue to the endowment funds but x retains the right to grant up to percent of the earnings attributable to endowment funds to x’s general fund article of the procedures aiso provides that regular dafs shall accrue no earnings and x will only be accountable for principal amounts and distribution of said principal amounts under article of the procedures x shall establish and maintain a priority guideline list of specific charitable needs and particular causes that further its exempt purposes and such guideline list shall be made available to donors x shall consult this priority guideline list and the advice from the donor in approving distributions from the fund created from donor contributions article a of the procedures provides that x’s staff shall independently investigate all recommendations and prepare a report of its determination whether the recommendation furthers the exempt purposes of x and otherwise meets charitable needs most deserving of support by x both as to beneficiary and amount and timing x's promotional materials make it clear that it will not be bound by the advice of donors the procedures also provide for minimum amounts for contributions to the funds as well as minimum amount for distributions an amount for the minimum fund balance is suggested the procedures provide for the prorating of administrative costs to each fund regular dafs shall be charged no administrative costs provided the number of distributions from an account do not exceed per year there is a z fee for investigating recommendations vy x's submission includes sample promotional material as well as a sample donor_advised_fund gift form law and analysis sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable and other exempt purposes sec_507 of the code deals with the termination of private_foundations sec_1_507-2 of the income_tax regulations provides factors including adverse factors for determining whether a private_foundation has made a valid transfer of all of its right title and interest in and to all of its net assets to a transferee organization sec_509 of the code defines a private_foundation as something other than an organization qualifying as a public charity a daf must have appropriate control and ownership over the donated assets the service applies the material restriction or condition provisions relating to the termination of private_foundation_status in sec_1_507-2 of the income_tax regulations to measure the level of control thus by analogy the regulation is used to determine whether the daf has sufficient dominion and control_over the funds contributed to it to be treated for tax purposes as the owner of the assets the information represented indicates that x will indeed exercise dominion and control_over the assets and income in the dafs the factors in sec_1_507-2 of the regulations support the conclusion there is no inappropriate reservation of a material restriction or condition by a donor who makes a gift to x for example x will make an independent investigation of whether the donor's recommendation is consistent with its charitable purpose x has promulgated guidelines enumerating specific charitable needs and has made donor’s aware of such guidelines x’s solicitation materials specifically state x will not be bound by the advice offered by the donor further x’s solicitations of funds does not create an expectation by donors that the donors advice will necessarily be followed by x further x represents that it will not follow the advice of all donors with respect to their funds substantially_all the time other factors support the conclusion that x exercises dominion and contro over the dafs and that the donors do not reserve a material restriction or condition with respect to their separate_accounts x has also imposed a percent distribution requirement x has a statement in the solicitation materials regarding investigation of improper use of grant funds and has included a statement in the grantee letters regarding proper use of charitable grants additional factors favoring x is it is responsible for all investment of donor funds and income is not accrued to a donor's account except for the endowment accounts and even with endowment accounts x has the right to distribute percent of earnings vw rulings based on x’s representations and information submitted x will exercise ownership dominion and control_over the dafs and no donor material restrictions or conditions exist we conclude that the donor advised funds are to be treated as commingled accounts of x's overall fund and not as separate and individual legal or trust accounts of each donor advisor in the nature of mini private_foundations accordingly based on the facts and representations submitted we hold as follows donor transfers of assets or funds to x with respect to the dafs represent transfers of all of the right title and interest of donors in and to the transferred properties the transfers are not subject_to any material restrictions or conditions within the meaning of sec_1_507-2 of the regulations contributions by donors of assets or funds to x with respect to the dafs may be treated by x as contributions of support within the meaning of sec_509 of the code that may cause x to be treated as other than a private_foundation as provided in sec_509 and sec_170 of the code provided the levels of public support meet the criteria set out in the regulations under those stated code provisions since the matters in this ruling are very factual in nature the ruling is valid only to the extent that x’s actual operation and conduct is as represented herein a copy of this letter is being sent to your authorized representative listed on the power_of_attorney on file with this office this ruling is directed only to x sec_6110 of the code provides that this letter may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert c harper jr manager exempt_organizations technical group c
